                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                         1:19-cv-00333-MR

PAUL VALDEZ-BEY,            )
                            )
         Plaintiff,         )
                            )
vs.                         )
                            )                     ORDER
                            )
                            )
FNU CASTALONE, et al.,      )
                            )
         Defendants.        )
___________________________ )

      THIS MATTER is before the Court sua sponte on Plaintiff’s filing of a

letter headed “Notice to U.S.D.C.” [Doc. 21].

      Pro se Plaintiff Paul Valdez-Bey (“Plaintiff”) is a prisoner of the State of

Virginia currently incarcerated at Nottoway Correctional Center in Burkeville,

Virginia. Plaintiff filed this action in this Court on December 3, 2019, pursuant

to 42 U.S.C. § 1983, against Defendants FNU Castalone, FNU Patton, and

FNU Sims. [Doc. 1]. Plaintiff’s Complaint survived initial review on April 20,

2020. [Doc. 17]. At that time, the Clerk, on the Court’s order, mailed Plaintiff

three blank summonses for “Plaintiff to fill out and identify Defendants for

service of process, and then return the summonses to the Court” for the U.S.

Marshal to effectuate service. The docket reflects that these summonses



        Case 1:19-cv-00333-MR Document 22 Filed 09/23/20 Page 1 of 3
were mailed to Plaintiff at 827 Pine Street, Greensboro, NC, 27401. [Id. at

6]. As of September 8, 2020, Plaintiff had not returned the completed

summonses to the Court for service on Defendants. The Court, therefore,

ordered Plaintiff, pursuant to Rule 4(m) of the Federal Rules of Civil

Procedure, to show good cause why this action should not be dismissed for

Plaintiff’s failure to timely serve Defendants in this matter. [Doc. 3].

       On September 21, 2020, Plaintiff filed a “Notice to U.S.D.C.” in the form

of a letter to the undersigned, which the Court construes as a response to its

September 8, 2020 Show Cause Order. [Doc. 21]. In this letter, Plaintiff

explains that on March 2, 2020, the Clerk received Plaintiff’s Notice of

Change of Address, which provided Plaintiff’s new address at South

Hampton Jail in Courtland, VA. [Id.; see Doc. 14]. Plaintiff further explains,

however, that he “never received 3 Blank Summonse [sic] sent to 23837 at

South Hampton Jail P.O. Box 70, Courtland VA 23837.” [Id.].

       On review of the docket in this matter, it appears that the three (3)

blank summonses were, in fact, mailed to the incorrect address. The Court,

therefore, will allow Plaintiff an additional forty-five (45) days to serve

Defendants. Should Plaintiff fail to serve these Defendants within that time,

they may be dismissed without prejudice and without further notice to

Plaintiff.


                                        2

         Case 1:19-cv-00333-MR Document 22 Filed 09/23/20 Page 2 of 3
      Plaintiff is reminded to consult the Order of Instructions mailed to him

on December 31, 2019 for essential requirements of proceeding in this Court.

[Doc. 6]. Specifically, letters sent to the Clerk of Court or to the Judge will

not typically be answered. [Id. at ¶ 5]. Any further letters Plaintiff files with

the Court that are directed to the Clerk or to the undersigned will not be

considered and may be stricken from the record in this matter.

                                    ORDER

      IT IS, THEREFORE, ORDERED that Plaintiff shall have forty-five (45)

days from this Order to serve Defendants in this matter. Should Plaintiff fail

to serve Defendants within this time, they may be dismissed from this action

without prejudice and without further notice to Plaintiff.

      The Clerk is instructed to mail Plaintiff three (3) blank summonses for

Plaintiff to fill out and identify Defendants for service of process, and then

return the summonses to the Court. Plaintiff is required to provide the

necessary information for the U.S. Marshal to effectuate service. Once the

Court receives the summonses from Plaintiff, the Clerk shall then direct the

U.S. Marshal to effectuate service upon Defendants.
                                    Signed: September 23, 2020
      IT IS SO ORDERED.




                                         3

        Case 1:19-cv-00333-MR Document 22 Filed 09/23/20 Page 3 of 3
